Citation Nr: 1641265	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left lower extremity disorder, diagnosed as left piriformis syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to March 2003 in the United States Marine Corps.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In August 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's current left piriformis syndrome is related to his active duty service.


CONCLUSION OF LAW

Left piriformis syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran has contended that his current left lower extremity/sciatica symptoms were incurred in service as a result of a penicillin shot that hit his left sciatic nerve.  
See March 2004 and February 2009 claims.  He has stated that he has had ongoing problems with pain, numbness, and tingling in his left hip, buttock, and leg, since service.  His wife has reported that the Veteran has had ongoing problems with pain since they met in late 2003.  See April 2009 statement.  His mother and father have also stated that the Veteran has had pain since he was discharged from service in March 2003. See February 2009 and March 2009 statements.

The Veteran's April 2002 enlistment examination reflects that his lower extremities were normal except for mild pes planus of the feet.  On the corresponding report of medical history, the Veteran indicated that he had been hospitalized with a sprained foot at age 16, and that he had a laceration of the knee that required surgery at age 12.  Private treatment records indicate that he fractured his left ankle and sustained a deep laceration to his right proximal medial lower leg prior to service.  There are no indications that he had a pre-existing left hip problem.

A February 3, 2003, service treatment record indicates that the Veteran complained of a 5-day history of left leg numbness.  He stated that after sitting cross-legged, both legs went numb and that he now had loss of sensation to "deep inside."  It was noted that he was unable to toe walk due to weakness/muscle problem.  The initial impression was possible anterior tibialis/peroneal strain.  The Veteran underwent physical therapy.  It was noted that there was tenderness to palpation to the left piriformis, and physical therapy focused on stretching and releasing the piriformis muscle.  A February 13, 2003, sports medicine record indicates that the Veteran reported having two intramuscular injections in the sacroiliac area.  Then, after sitting cross-legged, he began experiencing bilateral leg numbness, which was worse in the left leg and worse with activity.  He stated that he had sharp shooting pain and weakness in his left glute and left leg.  There was mild tenderness of the left piriformis.  He was able to toe walk, but not heel walk.  He had full sensation of the bilateral lower extremities and straight leg raises were negative.  The differential diagnosis was "left hip piriformis [syndrome] vs. sciatica [secondary] to [intramuscular] injection during receiving."  

On February 27, 2003, the Veteran returned for a follow-up appointment.  He reported hip improvement and said he felt 95 percent better, but that he had worsened foot pain.  An examination of the hip was normal.  The diagnoses were left hip piriformis syndrome vs. sciatica (fully resolved) and mild bilateral plantar fasciitis.  On March 5, 2003, the Veteran returned complaining of left hip pain, left leg pain, and bilateral foot pain.  It was noted that the Veteran had multiple orthopedic injuries prior to service and it was recommended that he be discharged.   

A March 10, 2003, service personnel record notes that the Veteran began experiencing numbness in his left leg approximately four hours after initial immunization shots.  He was placed on light duty.  Following four days of bed rest he returned to full duty but an upper respiratory infection precluding immediate return to active physical exercise.  Once "out of the rack," he experienced recurring knee, ankle, and hip pain.  

During an April 2004 VA examination, the Veteran reported that he began experiencing hip pain after he was given an antibiotic injection in his left sciatic nerve in January 2003.  He said that the pain was also associated with numbness and weakness radiating diffusely down his left leg.  He said that the numbness and weakness resolved but that he continued to have localized left hip pain.  On examination, he had reduced pinprick sensation on the plantar surface of his left foot and there was some mild tenderness with palpation over the superior aspect of his left buttock.  The examiner indicated that the Veteran had a "possible left sciatic nerve injury, with resolution of most symptoms, with persistence of left hip pain without other neuropathic symptoms."  The examiner noted that the Veteran might be "mildly limited" by discomfort in his left hip but from a neurological perspective, he had no limitations.  In July 2004, the examiner provided an addendum opinion.  The examiner noted that there were several possible etiologies of the left leg symptoms, but that the April 2004 examination findings were inadequate to make a diagnosis, especially in the absence of previous electromyography/nerve conduction studies (EMG/NCS).  The examiner noted that if a more specific diagnosis was required, an EMG/NCS might be obtained.

In a February 2011 letter, Dr. W.I. (initials used to protect privacy) indicated that the Veteran's leg pain symptoms were most consistent with piriformis syndrome.  It was noted that he was referred to physical therapy, who had agreed with this assessment.  Dr. W.I. noted that he did not know the Veteran's medical history in detail, but that it was possible that his current pain was related to an injection while in military service.  He cautioned, however, that he did not have the information needed to arrive at that conclusion.  

The report of a March 2011 VA examination reflects that the Veteran reported experiencing pain in his left hip where the injections were given in 2003.  He said the pain was worse in cold weather and with overexertion.  Sensory and motor examinations were normal.  There was no muscle atrophy and gait was normal.  Flexion of the hips was limited to 100 degrees bilaterally.  (Normal flexion is to 125 degrees.)  It was noted that flexion and internal rotation produced pain in the piriformis area on the left side but not the right.  A magnetic resonance imaging (MRI) of the left hip was unremarkable.  The examiner indicated that the Veteran had left buttock pain with no objective findings on examination to support a diagnosis.  The examiner opined that the Veteran's symptoms were less likely than not caused by or a result of his military service to specifically include injections to the left hip.  The examiner explained that had the injection hit the sciatic nerve, the Veteran would have had an immediate neurologic phenomenon, but that per the Veteran's history, symptoms did not come until four hours later.  

In January 2015, a different VA examiner reviewed the Veteran's claims file and provided a medical opinion.  He opined that the evidence showed that the Veteran had a diagnosis of left piriformis syndrome, as noted in his February 2011 physical therapy notes.  The examiner also opined that "left piriformis syndrome is found and treated in the [service treatment records] and is at least as likely as not related to treatment rendered in service."  He noted that although the Veteran had a differential diagnosis in service (piriformis syndrome vs. sciatica), the physical findings and treatments rendered were generally consistent with the piriformis diagnosis.  The examiner also noted that he was not asked to provide an opinion regarding the etiology of the piriformis syndrome, but noted that the service treatment records showed that his symptoms began 5 days after the immunizations.  

In a January 2015 email, the VA examiner clarified that the opinion should read "left piriformis syndrome is at least as likely as not incurred in and related to the [Veteran's] active military service."  The rationale was that the condition was found and treated in his service treatment records.  The examiner further noted that the chronicity of the Veteran's symptoms was established by credible lay evidence and private provider notes.  The examiner indicated that by that evidence, the Veteran had chronic disability (piriformis) which was without objective peripheral nerve findings during the March 2011 VA examination.

In February 2015, the AOJ requested an independent medical opinion, which was provided by a podiatrist.  The physician noted that the medical literature strongly suggested that piriformis syndrome was controversial diagnosis for sciatic pain and that electrophysiological testing and nerve blocks play an important role when the diagnosis is uncertain.  The physician noted that there was scant, medically-based, clinical evidence to support a diagnosis for piriformis syndrome.  She noted that MRI findings were negative and the Veteran had normal neuromuscular VA examinations.  She indicated that a February 27, 2003, record showed that the left piriformis syndrome and/or sciatic symptoms were "fully resolved" and that all hip testing was normal.  Therefore, the examiner concluded that the sciatic and/or piriformis syndrome that the Veteran had in service was acute and transient in nature and that it was less likely than not that his current claimed sciatic and/or piriformis syndrome was related to, caused by and/or aggravated by service.  She further noted that collectively, the evidence indicated that the Veteran's symptoms in service fully resolved and that the 2009 diagnosis was not related to service.  The physician also noted that there was a six year gap between Dr. W.I.'s diagnosis and service.  Finally, she opined that it was less likely than not that the injections that the Veteran received in service caused his left piriformis syndrome.  

As an initial matter, the Veteran and his family members are competent to report what they have personally observed or experienced.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 (Fed. Cir. 2007) (lay persons are generally competent to provide evidence on observable symptoms); see also Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran is competent to report the symptoms he had during service, including pain, numbness, and weakness in his left hip and leg.  Moreover, the Veteran and his family members are competent to report as to the continuity of such symptomatology.  Id.  The Board finds no reason to doubt the credibility of these statements.  

The Board notes that there are conflicting medical opinions as to whether the Veteran has a current diagnosis.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has a current diagnosis of left piriformis syndrome.  This is supported by Dr. W.I.'s findings and an assessment from his private physical therapist, as well as the January 2015 VA examiner's opinion.  Although the March 2011 VA examiner opined that there was insufficient objective evidence to render this diagnosis, he did not address the fact that the Veteran had limited flexion of both hips and that flexion and internal rotation produced pain in the piriformis area on the left side.  Therefore, the Board finds that the March 2011 VA examiner's opinion has limited probative value.  The February 2015 physician did not clearly indicate whether the diagnosis of piriformis syndrome was appropriate, but did state that the diagnosis was "controversial," according to the medical literature.  However, she did not physically examine the Veteran and did not otherwise explain the etiology for his symptoms.  Therefore her opinion also has limited probative value.  Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the Veteran has a current diagnosis of left piriformis syndrome.  

The next and dispositive question is whether the Veteran's current left piriformis syndrome was incurred in service.  The Veteran's service treatment records clearly show that he had left leg/buttock pain, numbness, and weakness during service.  The differential diagnosis was piriformis syndrome vs. sciatica.  The Board notes that MRIs or EMG/NCS testing was not done during service and a definite diagnosis was not provided.  However, the Veteran has continued to have similar symptoms and was later diagnosed with left piriformis syndrome, which would suggest a link.  The January 2015 VA examiner opined that it was at least as likely as not that the Veteran's piriformis syndrome was incurred in service, noting that the symptoms and treatment that he had during service was consistent with piriformis syndrome.  The Board finds the January 2015 VA examiner's opinion especially probative as it is consistent with the Veteran's medical history, addresses the lay statement of record, and is supported by rationale.  

Given the January 2015 VA examiner's unequivocal, well-supported opinion, it is unclear why the AOJ sought another independent medical opinion.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also 38 C.F.R. § 3.304(c) (2015) (development of evidence should not be undertaken when evidence present is sufficient for service connection determination).  In any event, the Board does not find the February 2015 physician's opinion probative.  Her opinion that the Veteran's piriformis syndrome/sciatica during service was acute and transitory completely disregards the lay statements provided the Veteran and his family members as to his ongoing symptomatology.  The opinion is also based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  The service treatment records indicate that after it was noted that the Veteran's left hip problems had fully resolved and after he returned to full duty with physical activity, he had additional complaints of pain that eventually led to his discharge.  The February 2015 physician also based her opinion on the lack of objective evidence/physical findings since service; however, she did not address the decreased sensation in the left foot that the Veteran had in April 2004, the notes of tenderness to palpation in the piriformis area, and the decreased flexion and pain with internal rotation noted in April 2011.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements, along with the opinion of the January 2015 VA examiner, as well as Dr. W.I.'s findings, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left piriformis syndrome are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for left piriformis syndrome is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


